DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-19 and 37) in the reply filed on 11/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-19 and 37 are currently under consideration.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-11, 13-17, and 37 are objected to because of the following informalities: 
Regarding claim 1-11, 14-17, and 37, they each recite “at least one” and “one or more” seemingly interchangeably. All recitations should be made the same for purposes of consistency.
Regarding claim 1,
Regarding claim 2, the recitation of “lens” in line 3 should instead read --lenses-- and the recitation of “camera” in line 4 should instead read --cameras--.
Regarding claim 3, the recitations of “lens” in lines 11 and 13 should instead read --lenses--. The recitations of “camera” in lines 11 and 13 should instead read --cameras--. The recitations of “is” in lines 11 and 14 should instead read --are--.
Regarding claim 5, the recitation of “pulse” in lines 3 should instead read --pulses--.
Regarding claim 13, the recitation of “or other compressed gas” should instead read --or other gas-- for consistency.
Regarding claim 15, the recitation of “camera” in line 2 should instead read --cameras--.
Regarding claim 16, the recitations of “one or more light source” in lines 1 and 3 should instead read --one or more light sources--.
Regarding claim 17, the recitation of “camera” in line 3 should instead read --cameras-- and the recitation of “one or more light source” in lines 3-4 should instead read --one or more light sources--.
Regarding claim 37, the recitations of “camera” in lines 8 and 12 should instead read --cameras--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “triggering mechanism” in claim 5, “gas pressure monitor” in claim 13, “device for regulating gas pressure” in claim 13, “component configured to wirelessly communicate” in claim 15 and “communications component” in claim 37, and “assistive device” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “triggering mechanism,” a switch, button, or trigger as described in ¶ 0095 of the specification as published; for “gas pressure monitor,” a pressure regulator as described in ¶ 0123; for “device for regulating gas pressure,” a pneumatic valve as described in ¶ 0123; for “component configured to wirelessly communicate” and “communications component,” the transceiver described in ¶ 0138; for “assistive device,” see ¶ 0131).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-19 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, 6, 8, 11, 14, 16, 17, 19, and 37, they each recite the phrase “optionally wherein,” which makes scope unclear. Is the option included and therefore limiting, or can it be left out? If it can be left out, it should be removed to make the claim clear. If it can’t be left out, the term “optionally” should be removed to make the claim clear. For purposes of examination, the options will be interpreted as not required by the claims.
Regarding claim 2, the recitation of “at least a second opening for one or more lens” in line 3 makes it unclear whether the second opening is for one or more lenses, or only for one lens, with other openings for the other lenses. For purposes of examination, it will be interpreted as a second opening for one lens, a third opening for another lens, etc.
Regarding claim 3, antecedent basis for the recitations of “one or more lens” in lines 10-11 and 13 is unclear because such has already been recited in claim 2. Is reference being made to the same one or more lenses, or to new/different lenses? For purposes of examination, they will be interpreted as referring to the same one or more lenses. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4
Regarding claim 5, there is insufficient antecedent basis for the recitation of “the release” since claim 1 recites “configured for directing.” 
Regarding claim 6, the recitation of “the at least one or more pulses” in line 5 is unclear. Does this mean that there can be more than one “one or more pulses?” Claim 1 recites “at least one pulse,” so for purposes of examination this limitation will be interpreted as --the at least one pulse--.
Regarding claim 8, antecedent basis for the recitation of “a change in indentation area as a function of time” is unclear because claim 6 already recites this. Therefore, is reference being made to the same or a new/different change? For purposes of examination, it will be interpreted as the same.
Further regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, it is unclear what the difference in scope between “hose” and “tubing” is. Is a hose a special kind of tubing? If so, it appears it would only be for conveying water, and not gas. Further, it appears that the shapes and materials of a hose and tubing are the same. Therefore, how are these elements different? For purposes of examination, they will be interpreted as the same.
Regarding claim 17, the recitation of “one or more outlets for the first end of the nozzle, at least one lens of the one or more camera, and light from the one or more light source” in lines 2-4 is unclear. Is it one or more outlets for each of the options, or one or more outlets for all of the options? If one or more outlets for each of the options, it is unclear whether an additional outlet is needed for each additional lens of the at least one lenses, or whether one outlet is sufficient for each of a plurality of lenses. For purposes of examination, it will be interpreted as one or more outlets for all of the options (e.g. one outlet per option).
Regarding claim 37, antecedent basis for the recitation of “a subject” in line 7 is unclear because such has already been recited in line 2. Is reference being made to the same or a new/different subject? For purposes of examination, it will be interpreted as the same subject.
Further regarding claim 37,
Claims 2-19 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-14, 16-19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent publication Huang, Yan-Ping, et al. "An optical coherence tomography (OCT)-based air jet indentation system for measuring the mechanical properties of soft tissues." Measurement science and technology 20.1 (2008): 015805 (“Huang”) in view of US Patent 4,724,843 (“Fisher”).
Regarding claim 1, Huang teaches [a] device for measuring edema and/or one or more skin-related properties (page 1, § 1 describes quantitative measurement of edema), optionally wherein the one or more skin-related properties are selected from elasticity, thickness, quality, age, or hydration level (not limiting, but for purposes of compact prosecution, see the Abstract, which describes measuring tissue elasticity and stiffness), said device comprising: (a) a nozzle configured for directing at least one … gas from a first end of said nozzle to a first portion of a skin surface of a subject (Fig. 1(a) shows an air jet exiting from a nozzle and encountering a specimen (which is e.g. a human hand as shown in Fig. 4). § 2.1 describes using a continuous air jet); and (b) one or more camera configured to record one or more images of the first portion of the skin surface (Figs. 1(a) and (b) show an OCT camera/probe, and page 2, second full paragraph in the right column, explains that the OCT technique is for performing cross-sectional imaging. The images are recorded (i.e., data acquisition) via the computer system shown in Fig. 2).
Huang does not appear to explicitly teach the nozzle configured for directing at least one pulse of compressed air or other gas. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Huang portable by incorporating the imaging, power, and air control/supply components into a handheld system, as taught by Fisher (e.g. arranging the imaging components in unit 100 of Fig. 6 of Fisher, and the air, power, and most circuitry components in case 102), including use of a compressed air source for providing pulses of air, for the purpose of increasing convenience by enabling fully portable diagnosis (Fisher: col. 9, lines 26-30).  
Regarding claim 2, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches a housing (as modified, the housing is the enclosure of unit 100, shown in Fig. 6 of Fisher), wherein said housing comprises a first opening for the first end of the nozzle (Fisher: the opening that allows communication of gas through flexible line 104, shown in Fig. 6) and at least a second opening for one or more lens of the one or more camera (Fisher: Fig. 6, nozzle 116 houses objective lens 10 - see col. 9, lines 41-43. Note that an OCT imaging system also requires use of a lens arranged in some fashion between a light source or detector and an outlet, as evidenced by US Patent Application Publication 2014/0125952 (“Buckland”), Figs. 1+, 12, ¶ 0008, etc. This is similar to the arrangement in Fig. 1 of Fisher), optionally wherein said housing comprises a thermoplastic or thermosetting polymer.
Regarding claim 4, Huang-Fisher teaches all the features with respect to claim 2, as outlined above. Huang-Fisher further teaches wherein said housing comprises a handle or hand grip (Fisher: Fig. 6, hole 108 serves as a handgrip for an operator - see col. 9, lines 31-32) and/or wherein the device is configured to comprise at least one hand-held component.
Regarding claim 5, Huang-Fisher teaches all the features with respect to claim 2, as outlined above. Huang-Fisher further teaches wherein said housing comprises a triggering mechanism configured to initiate one or both of the release of one or more pulse of compressed air or other gas from the first end 
Regarding claim 6, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches a signal processing unit configured to analyze the one or more images and calculate one or more measurements related to an indentation in the first portion of the skin surface caused by contact of said first portion of the skin surface with the at least one or more pulses of compressed air or other gas (Huang: Fig. 2 shows that the connected PC system has custom software. This custom software calculates measurements related to indentation (i.e., “displacement”) of the skin as shown in Fig. 3), optionally wherein each of said one or more measurements is selected from the group consisting of a rate of indentation, a depth of indentation (as above, Huang: Fig. 3 shows calculation of displacement, which is depth of indentation), an indentation area, a change in indentation area as a function of time, and a measurement of one or more topological features of the indentation, further optionally wherein the signal processing unit comprises a microprocessor present in a housing of said device.
Regarding claim 9, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches a display window for displaying one or more measurements related to an indentation and/or an edema score (Huang: Fig. 3 shows the display of measurements related to indentation (e.g. displacement) on a display window).
Regarding claim 10, Huang-Fisher teaches all the features with respect to claim 6, as outlined above. Huang-Fisher further teaches a data storage unit for storing one or more measurements (Huang: page 5, left column, first two lines - saving for off-line processing) related to an indentation and/or an edema score (the indentation score being e.g. the displacement values shown in Huang: Fig. 3 or the deformation values shown in Figs. 5(a) and 5(b)) obtained at different times of the same day, week or month; using different portions of the skin surface of the subject; and/or obtained using different subjects (Huang: page 5, right column, full paragraph describes testing ten subjects and collecting data).
Regarding claim 11, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches a source of compressed air or other gas attached to a second end of the nozzle, optionally wherein the source of compressed air or other gas is selected from one or more 
Regarding claim 12, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches wherein a second end of the nozzle is attached to a hose or tubing that is detachably connected to a compressed air or other compressed gas source internal to or external to a housing of said device (Fisher: col. 9, lines 16-19 describe using an air compressor or a compressed fluid reservoir to provide the fluid via line 104. This fluid encounters the second end of the nozzle before being directed out of the first end towards the user - also see Fig. 6. The line 104 is detachably connected to the fluid reservoir because the reservoir may be replaced or recharged, as described in col. 9, lines 26-30).
Regarding claim 13, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches a gas pressure monitor and/or a device for regulating gas pressure of the pulse of compressed air or other compressed gas exiting the first end of the nozzle (Huang: Figs. 1(a) and (b) show a pressure sensor and a valve. The first paragraph of § 2.1 describes using the pressure sensor and valve to adjust the pressure of the air jet).
Regarding claim 14, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches one or more batteries configured to provide power to the device, optionally wherein the one or more batteries are rechargeable batteries (Fisher: col. 9, lines 26-30, for portability).
Regarding claim 16, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches one or more light source configured to provide light to the first portion of the skin surface of the subject, optionally wherein said one or more light source comprises a light emitting diode (LED) (Huang: Fig. 1(a) shows light being transmitted to and reflected back from the specimen - also see § 2.1, describing use off an SLD light source).
Regarding claim 17, Huang-Fisher teaches all the features with respect to claim 16, as outlined above. Huang-Fisher further teaches a positioning arm comprising one or more outlets for the first end of 
Regarding claim 18, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches wherein said device is portable (Fisher: Abstract, col. 9, lines 3-30).
Regarding claim 19, Huang-Fisher teaches all the features with respect to claim 1, as outlined above. Huang-Fisher further teaches wherein said device is configured to be attachable to an assistive device (Fisher: Fig. 7 shows the device as attachable to a jig 120. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of the combination attachable to an assistive device, such as the jig of Fisher, for the purpose of being able to locate a limb (e.g. the hand of Huang) with respect to the device in a controlled manner - Fisher: col. 10, lines 3-12), optionally wherein the assistive device is selected from the group consisting of a cane, a walker, a wheelchair, and a crutch.
Regarding claim 37, Huang teaches [a] system for measuring and/or monitoring edema and/or one or more skin-related properties in a subject (Fig. 2), the system comprising: (a) a device (as shown in Fig. 1(a)) for measuring edema and/or one or more skin-related properties (page 1, § 1 describes quantitative measurement of edema - also see the Abstract, which describes measuring tissue elasticity and stiffness), said device comprising: (i) a nozzle configured for directing at least one … gas from a first end of said nozzle to a first portion of a skin surface of a subject (Fig. 1(a) shows an air jet exiting from a nozzle and encountering a specimen (which is e.g. a human hand as shown in Fig. 4). § 2.1 describes using a continuous air jet); (ii) one or more camera configured for recording one or more images of the 
Huang does not appear to explicitly teach the nozzle configured for directing at least one pulse of compressed air or other gas. 
	Fisher teaches a tonometer (Fig. 6) that uses pulses of compressed air to enable fully portable medical diagnosis (col. 1, lines 13-15 describe diagnosis, col. 9 lines 26-30 describe using a rechargeable or replaceable cylinder of fluid, and claim 1 describes applying a pulse of the fluid). The tonometer is made portable by including an optical system, circuitry, a power source, and an air source either in the configuration as shown in Fig. 6, or in the hand-held unit 100 itself (Abstract, col. 9, lines 3-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Huang portable by incorporating the imaging, power, and air control/supply components into a handheld system, as taught by Fisher (e.g. arranging the imaging components in unit 100 of Fig. 6 of Fisher, and the air, power, and most circuitry components in case 102), including use of a compressed air source for providing pulses of air, for the purpose of increasing convenience by enabling fully portable diagnosis (Fisher: col. 9, lines 26-30).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fisher in view of US Patent Application Publication 2016/0135733 (“Wood”).
Regarding claim 3, Huang-Fisher teaches all the features with respect to claim 2, as outlined above. Huang-Fisher does not appear to explicitly teach where said housing further comprises a positioning arm, wherein said positioning arm extends from a main body of the housing and wherein, 
Wood teaches a positioning arm used to maintain an appropriate distance between a scan head of a device and a patient’s skin, the positioning arm extending from a main body of the device and controlling a distance between a nozzle/opening of the device and the skin (¶¶s 0045, 0147, Fig. 10B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positioning arm of Wood onto the handheld unit 100 of Fisher, for the purpose of controlling the distance between the device and the patient to enable accurate imaging (Wood: ¶¶s 0145-0147, maintaining working distance. Also see Huang: page 5, left column, first paragraph, describing distance calibration; and Fisher: claim 6, describing achieving a correct distance).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fisher in view of US Patent Application Publication 2002/0095087 (“Mourad”).
Regarding claim 7, Huang-Fisher teaches all the features with respect to claim 6, as outlined above. Huang-Fisher does not appear to explicitly teach wherein the signal processing unit is configured to analyze a plurality of images recorded sequentially over a pre-determined period of time after said first portion of the skin surface is contacted with the one or more pulses of compressed air or other gas and calculate the change in indentation area in the first portion of the skin surface as a function of time.
Mourad teaches a system for performing noninvasive physiological assessments by causing indentations and then imaging the indentations (Title, ¶ 0175, Figs. 5A-5C). The system analyzes the indentations over a pre-determined period of time after the indentation is caused (¶ 0189 describes measuring a rate of relaxation using any geometric property of displacement), the analysis including 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only measure depth of indentation in the combination, but also change in indentation area over time, as in Mourad, for the purpose of more holistic assessment of tissue stiffness/elasticity (Mourad: ¶ 0189 teaches that measuring relaxation in this way is indicative of tissue stiffness, and that this method can be used with others such as recovery rate based on displacement. Analyzing stiffness is already shown as desirable in Huang: Abstract).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fisher in view of US Patent Application Publication 2019/0231260 (“Stewart”).
Regarding claim 8, Huang-Fisher teaches all the features with respect to claim 6, as outlined above. Huang-Fisher does not appear to explicitly teach wherein the signal processing unit is further configured to calculate an edema score from the one or more measurements, optionally wherein the one or more measurements comprise a change in indentation area as a function of time, further optionally wherein the edema score is a rating of severity of edema on a numerical scale, such as a scale of 1.00 to 4.00.
Stewart teaches calculating an edema score (Fig. 4, step 430, ¶ 0073) from measurements taken with a non-contact, light-based evaluation method (Fig. 1 shows the non-contact setup, and Fig. 4 shows the light-based method).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate an edema score using the measurements obtained in the combination, as in Stewart, for the purpose of being able to easily judge the presence and/or severity of edema (Stewart: ¶ 0073), and to determine whether an adjustment in treatment is needed (Stewart: ¶ 0079).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fisher in view of US Patent Application Publication 2009/0043229 (“Dunn”).
Regarding claim 15, Huang-Fisher teaches all the features with respect to claim 2, as outlined above. Huang-Fisher does not appear to explicitly teach a component configured to wirelessly communicate data from the one or more camera to one or more of a portable computing device, a desktop computing device, a server computer, a persistent storage device, and/or a network.
Dunn teaches using a wireless connection to communicate data from a handheld edema testing device to a computer (¶ 0008 - also see the Abstract and Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless transmitter into the device of the combination, for the purpose of enabling e.g. a doctor to view results at a remote location (Dunn: ¶ 0008).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791